     Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 1 of 13



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


SECURITIES AND EXCHANGE

COMMISSION,


       Plaintiff,


V.                                              CASE NO. CV416-253


MANU KUMARAN,


       Defendant.




                                    ORDER


      Before   the    Court    is   Plaintiff    Securities   and    Exchange

Commission's (the "SEC") Motion for Default Judgment. (Doc. 66.)

On September 23, 2016, the SEC filed a complaint against Defendant

Manu Kumaran for violations of federal securities laws. (Doc. 1.)

The SEC served Defendant by publication on September 10, 2020.^

(Docs. 60, 61, 63.) After the response period expired, the SEC




1 The SEC previously attempted service via several methods but was
unsuccessful because Defendant left the United States prior to the
filing of the complaint. (Docs. 10, 14, 16.) On April 10, 2019,
the Magistrate Judge granted the SEC leave to effect service of
process on Manu Kumaran by publishing notice of this action in
four foreign newspapers. The Times, The Financial Times, The Times
of India, and The Economic Times. (Doc. 56.) The Magistrate Judge
later   allowed  the  SEC to    substitute   publication  in   the
international edition of The New York Times for publication in The
Financial Times. (Doc. 61.) The SEC published notices in accordance
with the Magistrate Judge's directive, with the last such notice
being published on September 10, 2020. (Docs. 60, 61, 63.) As a
result, the latest date for Kumaran to file a response expired on
October 1, 2020. Fed. R. Civ. P. 12(a)(1)(C).
     Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 2 of 13



moved for entry of default against Defendant, which the Clerk

entered on October 21, 2020. (Doc. 65.) The SEC now requests that

this Court enter default judgment against Defendant pursuant to

Federal Rule of Civil Procedure 55. (Doc. 66.)

        Under   Rule 55, a        party can     only obtain       default judgment

through a two-step process. First, "[w]hen a party against whom a

judgment for affirmative relief is sought has failed to plead or

otherwise       defend,    and   that     failure   is   shown    by    affidavit     or

otherwise, the clerk must enter the party's default." Fed. R. Civ.

P. 55(a). After a clerk's entry of default, the moving party may

request an entry of default judgment.                    Fed. R. Civ. P. 55(b).

"MBjefore entering a default judgment for damages, the district

court    must     ensure    that    the    well-pleaded        allegations      in   the

complaint, which are taken as true due to the default, actually

state    a   substantive         cause    of   action    and     that   there    is   a


substantive, sufficient basis in the pleadings for the particular

relief sought." Tyco Fire & Sec., LLC v. Alcocer, 218 F. App'x

860, 863 (11th Cir. 2007); see also Adolph Coors Co. v. Movement

Against Racism and the Klan, 111 F.2d 1538, 1543 (11th Cir.1985)

(finding that court may enter a default judgment without conducting

a hearing ^'if the amount claimed is a liquidated sum or one capable

of   mathematical     calculation," or          where    ^'the   record   adequately

reflects the basis for the award via a . . . demonstration by

detailed affidavits establishing the necessary facts.").
   Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 3 of 13



       As previously established, the Clerk entered default against

Defendant on October 21, 2020. (Doc. 65.) Additionally, the Court

finds that the allegations in the SECs complaint, taken as true,

state    a    substantive   cause    of    action   against    Defendant    for

violations of Sections 5(a), 5(c), and 17(a) of the Securities

Act^    and   Section   10(b)   of   the   Exchange   Act     and   Rule   lOb-5

thereunder,3 as well as aiding and abetting Co-Defendant Medient

Studios, Inc.'s violations of Sections 5(a), 5(c), and 17(a) of

the Securities Act^ and Sections 10(b), 13(a), and 14(c) of the

Exchange Act and Rules lOb-5, 12b-2, 13a-l and 14c-6 thereunder.^

(Doc. 1 at 11-45.) The Court also finds the SEC has provided a

sufficient basis for the following relief sought:

        1. Permanent injunctive relief against Defendant for each of

          the violated sections and rules previously listed;

        2. Disgorgement in the amount of $130,028.56 and prejudgment

          interest in the amount of $26,246.30;®

        3. A civil penalty pursuant to Section 20(d) of the Securities

          Act and Section 21(d)(3) of the Exchange Act in the amount




2 15 U.S.C. §§ 77e(a), 77e(c), and 77q(a).
3 15 U.S.C. § 78j(b); 17 C.F.R. § 240.10b-5.
^ 15 U.S.C. § lie(a), 77e(c)h, and 77q(a).
5 15 U.S.C. §§ 78j(b), 78m(a) and 78n(c); 17 C.F.R. §§ 240.10b-5,
240.12b-20, 240.13a-l and 240.14c-6.
® (Doc. 66, Attach. 2 at 2-7.)
   Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 4 of 13



       of      Defendant's       gross   amount        of   pecuniary    gain,

       $130,028.56;^

     4. An Officer and Director bar against Defendant pursuant to

       Section 21(d)(2) of the Exchange Act;^ and

     5. A Penny Stock bar against Defendant pursuant to Section

       21(d)(6) of the Exchange Act and Section 20(g) of the

       Securities Act.^


     Accordingly, the Court finds that the SEC is entitled to entry

of a default judgment against Defendant, and the SEC s motion (Doc.

66) is GRANTED.     For good cause shown, the Clerk of Court is

DIRECTED to enter judgment against the Defendant as follows:

                                    I.


     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or

indirectly. Section 10(b) of the Securities Exchange Act of 1934

(the ''Exchange Act") [15 U.S.C. § 78j(b)] and Rule lOb-5 promulgated

thereunder    [17   C.F.R.   §    240.10b-5],     by    using   any   means   or

instrumentality of interstate commerce, or of the mails, or of any

facility of any national securities exchange, in connection with

the purchase or sale of any security:

     (a)     to employ any device, scheme, or artifice to defraud;



7 15 U.S.C. § 78u(d)(3).
8 15 U.S.C. § 78u(d)(2).
9 15 U.S.C. § 78u(d)(6); 15 U.S.C. § 77t(g)
   Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 5 of 13



     (b)    to make any untrue statement of a material fact or to

            omit to state a material fact necessary in order to make

            the statements made, in the light of the circumstances

            under which they were made, not misleading; or

     (c)    to engage in any act, practice, or course of business

            which operates or would operate as a fraud or deceit upon

            any person


by, directly or indirectly, (i) creating a false appearance or

otherwise deceiving any person about the price or trading market

for any security, or (ii) making any false or misleading statement,

or disseminating any false or misleading documents, materials, or

information,      concerning    matters    relating   to     a   decision    by   an

investor or prospective investor to buy or sell securities of any

company.


     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph

also binds the following who receive actual notice of this Final

Judgment    by    personal     service     or   otherwise:       (a)    Defendant's

officers, agents, servants, employees, and attorneys; and (b) other

persons in active concert or participation with Defendant or with

anyone described in (a).

                                         II.


     IT    IS    HEREBY   FURTHER ORDERED, ADJUDGED, AND               DECREED   that

Defendant is permanently restrained and enjoined from violating
     Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 6 of 13



Section 17(a) of the Securities Act of 1933 (the "Securities Act")

[15 U.S.C. § 77q(a)] in the offer or sale of any security by the

use of any means or instruments of transportation or communication

in   interstate   commerce    or    by    use   of   the       mails,     directly    or

indirectly:

      (a)   to employ any device, scheme, or artifice to defraud;

      (b)   to   obtain   money    or    property    by    means     of    any   untrue

            statement of a material fact or any omission of a material

            fact necessary in order to make the statements made, in

            light of the circumstances under which they were made,

            not misleading; or

      (c)   to engage in any transaction, practice, or course of

            business which operates or would operate as a fraud or

            deceit upon the purchaser.

by, directly or indirectly, (i) creating a false appearance or

otherwise deceiving any person about the price or trading market

for any security, or (ii) making any false or misleading statement,

or disseminating any false or misleading documents, materials, or

information,     concerning   matters      relating       to    a   decision     by   an

investor or prospective investor to buy or sell securities of any

company.


      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph

also binds the following who receive actual notice of this Final
   Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 7 of 13



Judgment   by   personal     service   or   otherwise:    (a)   Defendant's

officers, agents, servants, employees, and attorneys; and (b) other

persons in active concert or participation with Defendant or with

anyone described in (a).

                                   III.


     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating

Section 5 of the Securities Act [15 U.S.C. § lie] by, directly or

indirectly, in the absence of any applicable exemption:

     (a)   Unless a registration statement is in effect as to a

           security, making use of any means or instruments of

           transportation or communication in interstate commerce

           or of the mails to sell such security through the use or

           medium of any prospectus or otherwise;

     (b)   Unless a registration statement is in effect as to a

           security, carrying or causing to be carried through the

           mails   or   in   interstate     commerce,    by   any   means   or

           instruments of transportation, any such security for the

           purpose of sale or for delivery after sale; or

     (c)   Making use of any means or instruments of transportation

           or communication in interstate commerce or of the mails

           to offer to sell or offer to buy through the use or

           medium of any prospectus or otherwise              any security,

           unless a registration statement has been filed with the
     Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 8 of 13



            Commission      as   to     such    security,        or     while    the

            registration statement is the subject of a refusal order

            or stop order or (prior to the effective date of the

            registration     statement)        any    public     proceeding       or

            examination under Section 8 of the Securities Act [15

            U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in   Federal    Rule   of   Civil     Procedure      65(d)(2),    the    foregoing

paragraph also binds the following who receive actual notice of

this    Final   Judgment    by   personal      service    or     otherwise:      (a)

Defendant's officers, agents, servants, employees, and attorneys;

and (b) other persons in active concert or participation with

Defendant or with anyone described in (a).

                                        IV.


       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from aiding and

abetting any violation of Section 13(a) of the Exchange Act [15

U.S.C. § 78m(a)] and Rules 12b-20 and 13a-l promulgated thereunder

[17 C.F.R. §§ 240.12b-20 and 240.13a-l] by knowingly or recklessly

providing substantial assistance to an issuer that failed to file

with the Commission true and correct annual reports made on Form

10-K and current reports made on Form 8-K that contain all material

information     necessary   to   make    the   required    statements       in   the
     Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 9 of 13



reports, in the light of the circumstances under which they are

made, not misleading.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in   Federal     Rule     of   Civil   Procedure    65(d)(2),      the        foregoing

paragraph also binds the following who receive actual notice of

this    Final    Judgment      by   personal     service    or    otherwise:        (a)

Defendant's officers, agents, servants, employees, and attorneys;

and (b) other persons in active concert or participation with

Defendant or with anyone described in (a).

                                            V.


       IT   IS   HEREBY   FURTHER ORDERED, ADJUDGED, AND                DECREED    that

Defendant is permanently restrained and enjoined from aiding and

abetting any violation Section 14(c) of the Exchange Act and Rule

14c-6 promulgated thereunder [17 C.F.R. § 240.14c-6], by knowingly

or recklessly providing substantial assistance to an issuer that

filed   with     the    Commission,    or    providing,    in    lieu    of    a   proxy

statement, to any investor, an information statement on Schedule

14C [17 C.F.R. § 14C-101] containing any statement which, at the

time and in the light of the circumstances under which it is made,

is false or misleading with respect to any material fact, or which

omits to state any material fact necessary in order to make the

statements therein not false or misleading or necessary to correct

any statement in any earlier communication with respect to the same

meeting or subject matter which has become false or misleading.
   Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 10 of 13



     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph

also binds the following who receive actual notice of this Final

Judgment   by   personal    service     or   otherwise:    (a)   Defendant's

officers, agents, servants, employees, and attorneys; and (b) other

persons in active concert or participation with Defendant or with

anyone described in (a).

                                      VI.


     IT IS HEREBY FURTHER ORDERDED, ADJUDGED, AND DECREED that,

pursuant to Section        21(d)(2)    of the   Exchange   Act [15   U.S.C.

§ 78u(d)(2)] and Section 20(e) of the Securities Act [15 U.S.C.

§ 77t(e)], Defendant is prohibited from acting as an officer or

director of any issuer that has a class of securities registered

pursuant to Section 12 of the Exchange Act [15 U.S.C. § 781] or

that is required to file reports pursuant to Section 15(d) of the

Exchange Act [15 U.S.C. § 78o(d)].

                                      VII.


     IT IS HEREBY FURTHER ORDERDED, ADJUDGED, AND DECREED that

Defendant is permanently barred from participating in an offering

of penny stock, including engaging in activities with a broker,

dealer, or issuer for purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any penny stock. A

penny stock is any equity security that has a price of less than



                                       10
    Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 11 of 13



five dollars, except as provided in Rule 3a51-l under the Exchange

Act [17 C.F.R. 240.3a51-l]

                                        VIII.


      IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is liable for disgorgement of $130,028.56, representing

profits gained as a result of the conduct alleged in the Complaint,

together   with   prejudgment      interest        thereon       in    the    amount   of

$26,246.30, for a total of $156,274.86, and a civil penalty in the

amount of $130,028.56 pursuant to Section 20(d) of the Securities

Act and Section 21(d)(3) of the Exchange Act. Defendant shall

satisfy these obligations by paying the disgorgement, prejudgment

interest   thereon,      and    civil    penalty     in    the    total       amount    of

$286,303.42 to the Securities and Exchange Commission within 14

days after entry of this Final Judgment.

      Defendant    may     transmit       payment        electronically         to     the

Commission,    which     will    provide       detailed    ACH        transfer/Fedwire

instructions upon request. Payment may also be made directly from

a   bank   account     via      Pay.gov        through    the     SEC        website    at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay

by certified check, bank cashier's check, or United States postal

money order payable to the Securities and Exchange Commission,

which shall be delivered or mailed to


      Enterprise Services Center
      Accounts Receivable Branch
      6500 South MacArthur Boulevard


                                          11
   Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 12 of 13



     Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this Court; Medient Studios, Inc.,

as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

     Defendant    shall    simultaneously         transmit    photocopies    of

evidence   of   payment   and    case    identifying   information     to   the

Commission's    counsel   in    this    action.   By making    this   payment.

Defendant relinquishes all legal and equitable right, title, and

interest in such funds and no part of the funds shall be returned

to Defendant. The Commission shall send the funds paid pursuant to

this Final Judgment to the United States Treasury.

     The   Commission     may    enforce      the   Court's    judgment     for

disgorgement and prejudgment interest by moving for civil contempt

(and/or through other collection procedures authorized by law) at

any time after 14 days following entry of this Final Judgment.

Defendant shall    pay post judgment interest on              any delinquent

amounts pursuant to 28 U.S.C. § 1961.

                                        IX.


     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

shall retain jurisdiction of this matter for the purposes of

enforcing the terms of this Final Judgment.




                                        12
   Case 4:16-cv-00253-WTM-CLR Document 67 Filed 11/17/20 Page 13 of 13



                                   X.


     There being no just reason for delay, pursuant to Rule 54(b)

of the Federal Rules of Civil Procedure, the Clerk is ORDERED to

enter this Final Judgment forthwith and without further notice. The

Clerk of Court is DIRECTED to close this case.


     SO ORDERED this //^ day of November 2020.




                                 WILLIAM T. MOORE, JR.
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                   13
